DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected “gastric Helicobacter pylori infection” in the reply filed on 6/27/2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.01(a).
Claims 1-20 are pending and have been examined on the merits.

Specification
The disclosure is objected to because of the following informalities: the names of various species are not italicized including “Bacillus amyloliquefaciens”, “Auricularia polytricha”, “Curcuma longa”, “Lactobacillus bulgaricus”, “Streptococcus thermophilus”, “Lactobacillus casei”, and “Helicobacter pylori” (par. [0005]-[0008], [0014]-[0015], [0017], [0026], [0031]-[0038], [0040]-[0043], [0046], [0050], [0052], [0054], [0055], [0060]-[0061], [0063], [0065], [0068], [0075], [0090]). Appropriate correction is required.
The abstract of the disclosure is objected to because species names are not italicized (lines 2-4, 8-9, 12). Correction is required. See MPEP § 608.01(b).


Claim Objections
Claims 1 and 19 are objected to due to incorrect grammar/syntax: the noun “gastrointestinal disease” is missing the article “a” at the start; and the phrase “a subject in need” is missing the word “thereof” at the end.
Claims 1 and 19 are objected to because of the following informalities: the  species “Bacillus amyloliquefaciens”, “Auricularia polytricha”, and “Curcuma longa” are not italicized. Scientific names corresponding to lower taxonomic levels (family, genus, species) should be properly written in italics. 
Claims 2-6 and 9 are also objected to since the recited species are not italicized. Appropriate correction is required.
Claim 4 is objected to because the various limitations are preceded by a colon but separated with a comma. It is recommended that the commas are replaced with semicolons or the phrase “the following:” be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for treating a gastrointestinal disease, does not reasonably provide enablement for its prevention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). But although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. See MPEP § 2164.04.
The invention is drawn to a method of treating or preventing a gastrointestinal disease by administering a composition to a subject in need thereof. The composition comprises soybean, Bacillus amyloliquefaciens, a plurality of lactic acid bacteria strains, Auricularia polytricha, and Curcuma longa. In an embodiment, the gastrointestinal disease is limited to gastric Helicobacter pylori infection (elected species).
The state of the prior art is that gastrointestinal diseases are conventionally treated with antibiotics but increasing antibiotic resistance has prompted the use of probiotics and prebiotics as alternative therapeutic agents (Abstract, page 77). According to Chen et al. (Advances in Pediatrics 2005, Chapter 5, Vol. 52, pages 77-113), abnormal bacterial colonization of the intestine and absence of protective commensal bacteria can lead to pathogen overgrowth, cause infection such as necrotizing enterocolitis that affects premature babies, and bacterial translocation into a host’s interstitial or intravascular compartments which characterize bacterial gastroenteritis and sepsis (last par., page 79; first par., page 80). Probiotics and prebiotics are therefore utilized to stimulate health-promoting flora to affect pathogen colonization and expression of disease. In particular, probiotics can protect the host by competing with the same glycoconjugate receptors on the mucosal surface used by pathogens thereby limiting adherence and colonization, stimulating mucosal host defenses against pathogens, enhancing tight junction proteins to strengthen the mucosal barrier, and producing antimicrobial substances (Figures 1A-1D, pages 80-81). 
Chen et al. teaches that one of the pathogens targeted by probiotics is Helicobacter pylori infection, which is the major pathogen causing gastritis and peptic ulcers and a risk factor for gastric malignancies. While most intestinal bacteria cannot withstand the low pH environment of the stomach, Lactobacillus bacteria can adhere and reside in the human upper gastrointestinal tract and can compete for adherence and decrease H. pylori infection (second par., page 91). In addition, Maehara et al. (JP 2019064997 A) shows that a fermented product comprising at least one lactic acid bacteria like L. casei and at least three Bacillus strains that include B. amyloliquefaciens is effective for suppressing H. pylori growth in vitro and in vivo (par. [0006], [0012], [0023], [0045], [0047]). Similarly, Lu et al. (US 2002/0182274 A1) teaches that soybean fermented by at least one lactic acid bacteria is suitable for treating infections such as by inhibiting the growth of H. pylori (par. [0011], [0034]). Kim et al. (KR 20040062000 A) also illustrates that mushrooms like Auricularia polytricha inhibit H. pylori and that they can be fermented with lactic acid bacteria and provided together as functional food (par. [16], [19]). Furthermore, Kwiecien et al. (International Journal of Molecular Sciences 2019, Vol. 20, pages 1-14) teaches that Curcuma longa rhizomes contain curcumin, which exhibits various beneficial pleiotropic effects in the gastrointestinal tract including anti-inflammatory and anti-apoptotic properties, as well as anti-H. pylori activity (Abstract; Figure 2, page 8; last par., page 9). Hence, the various components of the composition used in the claimed method are known in the art as useful for treating H. pylori infection.
Applicant has several working examples involving administration of the recited composition to 21 subjects (pages 16-23, Specification). However, the subjects have different disorders (none of the subjects were diagnosed with gastric Helicobacter pylori infection) and the administration regimen was inconsistent: the dose ranged from 50 ml to 400 ml of the composition and the frequency varied from 1x/day to 3x/day for a duration of 1 week to several months. It is also noted that the experiment did not have proper controls. Thus, it cannot be established that the observed results can be attributed to Applicant’s composition.
With regards to the breadth of the claims, the claims are deemed broader than what is enabled by the disclosure. Claims 1 and 19 recite that the claimed method is directed to “treating or preventing gastrointestinal disease”. There is no definition provided for the term “preventing”. Accordingly, the term “preventing” is being interpreted to refer to the subject as being free of any gastrointestinal disease or symptoms thereof as a consequence of administering the composition (in the context of the elected species, the term is interpreted to mean absence of Helicobacter pylori infection). While the Specification is enabled for treating a gastrointestinal disease using the recited composition, it does not support its preventive effects. There was no experiment performed that analyzes the effects of administering Applicant’s composition to a subject prior to having a gastrointestinal disease, and no prior art was found that clearly shows it can block the onset or development of a gastrointestinal disease like gastric Helicobacter pylori infection. 
The claims are therefore not commensurate in scope with the disclosure and are not enabled for the preventive aspect of the claimed composition. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2002/0037341 A) in view of Lu et al. (US 2002/0182274 A1), Maehara et al. (JP 2019064997 A; English translation), Kim et al. (KR 20040062000 A; English translation), and Kwiecien et al. (International Journal of Molecular Sciences 2019, Vol. 20, pages 1-14).
According to Heo et al., Helicobacter pylori is a flagellated bacterium inhabiting the human gastric mucosa that is able to thrive a strong acid environment by producing urease to create a relatively non-acidic microenvironment (par. [0003]). Interaction of the H. pylori on the mucus membrane stimulates cytokines and the predominant response to infection is the production of interleukin-8 (IL-8), thus inducing neutrophils or macrophages which cause gastritis (par. [0004]). 
To fight H. pylori infection, Heo et al. discloses a nutritional formulation having non-toxic bacteria that can be used to treat gastric disorders associated with H. pylori such as gastritis and/or gastric and duodenal ulcers (par. [0002], [0014]). The nutritional formulation, in particular, is a food fortified with an active strain selected from the group consisting of Lactobacillus acidophilus HY2177 and Lactobacillus casei HY2743, preferably both, and optionally H. pylori antibodies (Abstract; par. [0016]).
Heo et al. also provides a method of treating disorders associated with infection by H. pylori comprising administering to a human a nutritional food having an effective dosage of one or more of the disclosed strains, wherein the nutritional food is given in plural successive unit servings and each unit serving is spaced apart from a prior one by a period of 1 hour to 3 days (par. [0019]; claims 11 and 20). A unit serving refers to a conventional individual serving that typically ranges from 250 ml to 950 ml such as 450 ml for a yogurt (par. [0019]) but also includes 100 ml (par. [0031]).
Lactobacillus acidophilus HY2177 and Lactobacillus casei HY2743 were identified as among the four most active strains against H. pylori in an initial screening (par. [0028]). Another active strain is L. bulgaricus HY2345 (Table 1, page 4). 
Working examples demonstrate that Lactobacillus acidophilus HY2177 and Lactobacillus casei HY2743 decrease production of IL-8 in vitro (par. [0082]-[0083]; Figures 3-4), inhibit H. pylori in mice before and after infection separately (Tables 3-4, page 5) and in combination (par. [0094]; Figure 5), as well as reduce H. pylori density in infected humans (par. [0102]-[0103]). In the clinical trail involving humans, the treated group was fed with a total of 400 ml fermented milk each day, in 100 ml portions (par. [0099]). 
Heo et al. is comparable to the instant application’s method of treating or preventing gastrointestinal disease as explained below:
Regarding claim 1: the method of treating disorders associated with H. pylori infection comprising administering to a human a nutritional food effective to inhibit growth of H. pylori in a human stomach (par. [0019]; claims 11 and 20) is the same as “A method of treating or preventing gastrointestinal disease by administering a composition to a subject in need”, wherein “gastric Helicobacter pylori infection” is the elected species.
The Lactobacillus acidophilus HY2177 and Lactobacillus casei HY2743 in the nutritional food meets the requirement that the composition comprises “a plurality of strains of lactic acid bacteria”.
Heo et al. is different from the claimed method in that the disclosed nutritional food does not contain “soybean”, “Bacillus amyloliquefaciens”, “Auricularia polytricha”,  and “Curcuma longa (turmeric)”.
Despite these differences, these other recited components are known in the art to be useful for combating H. pylori infection.
Soybean is known in the art to have antimicrobial, anti-inflammatory, and antioxidant properties. For instance, Lu et al. teaches extracting soybeans with water to obtain a soy extract, fermenting the obtained soy extract with at least one lactic acid bacteria like L. delbureckii bulgaricus and optionally yeast (par. [0023]-[0024]), and using the fermented soy extract as an antioxidant, anti-inflammatory agent, antimicrobial agent to treat infections, diseases, or disorders (par. [0001], [0011]-[0013], [0031]-[0037]). Experiments show that the fermented soy extract inhibited the growth of various pathogens including H. pylori and is therefore useful for treating bacterial infections in patients (par. [0034], [0054]). 
Maehara et al. also teaches that B. amyloliquefaciens inhibits H. pylori. In particular, Maehara et al. demonstrates that a fermented product comprising at least three Bacillus strains that include B. amyloliquefaciens M-4 (par. [0006], [0012], [0023]) and at least one lactic acid bacteria reduces the amount of H. pylori in vitro and in the stomach (par. [0045], [0047]). The Bacillus strains serve as cellulose-degrading bacteria (par. [0022]) that degrade cellulose in food to produce sugars that increase lactic acid bacteria and bifidobacteria in the intestinal tract (par. [0030]), while the lactic acid bacteria like L. casei produce lactic acid which acidifies the intestinal environment and therefore serves to suppress the growth of undesirable microbes (par. [0023]).
In addition, mushrooms such as Auricularia polytricha (also known as cloud ear or wood ear mushrooms) are capable of inhibiting H. pylori as substantiated by Kim et al. (par. [16]). Kim et al. also reveals that mushroom extracts fermented with lactic acid bacteria like L. casei, L. bulgaricus, and Streptococcus thermophilus possess inhibitory anti-H. pylori activity (Abstract; par. [19]).
It is also known in the art that Curcuma longa or turmeric has long been utilized not only as an anti-inflammatory agent but also as a therapeutic agent for treating gastrointestinal diseases or conditions. Kwiecien et al., for example, discloses that curcumin is the primary polyphenol in C. longa that exerts a wide range of health benefits in the gastrointestinal tract such as protection from gastric mucosal damage caused by nonsteroidal anti-inflammatory drugs and necrotizing agents (Abstract; last par., page 1; Figure 2, page 8). Kwiecien et al. also states that previous studies have shown that curcumin helps eradicate H. pylori when administered with a standard triple therapy to patients and exhibits antimicrobial activity against H. pylori (last par., page 9).
Accordingly, a person with ordinary skill in the art would have modified Heo et al.’s method by supplementing the nutritional formulation comprising the lactic acid bacteria L. acidophilus HY2177 and L. casei HY2743 with fermented soybean, Maehara et al.’s Bacillus strains that include B. amyloliquefaciens M-4, A. polytricha, and C. longa with reasonable expectation that their addition would facilitate treatment of a gastrointestinal disease such as disorders associated with H. pylori infection by inhibiting the growth of H. pylori. It can also be expected that the Bacillus strains including B. amyloliquefaciens M-4 would promote the growth of beneficial bacteria (ex. lactic acid bacteria) in the intestinal tract, and that the curcumin would protect gastric mucosa from chronic inflammation. The rationale to support obviousness is that all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yielded nothing more than predictable results. See MPEP § 2143 and KSR, 550 U.S. 398, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
	Claim 1 is therefore obvious over Heo et al. in view of Lu et al., Maehara et al., Kim et al., and Kwiecien et al..
Regarding claim 2: the modified method being used to treat gastric disorders associated with H. pylori such as gastritis and/or gastric and duodenal ulcers corresponds to “wherein the gastrointestinal disease comprises gastric Helicobacter pylori infection”.
Regarding claim 4: the L. casei HY2743 in the modified nutritional food satisfies “wherein the plurality of strains of lactic bacteria comprise at least one of the following: Lactobacillus bulgaricus, Streptococcus thermophilus, and Lactobacillus casei”.
Regarding claims 5-6: the plurality of strains of lactic bacteria are required to “comprise” (claim 5) or “consist” (claim 6) of “Lactobacillus bulgaricus, Streptococcus thermophilus, and Lactobacillus casei”.
As discussed above, Kim et al. teaches that mushroom extracts fermented with lactic acid bacteria like L. casei, L. bulgaricus, and Streptococcus thermophilus exhibit inhibitory anti-H. pylori activity (Abstract; par. [19]). The fermented mushroom are not separated from the lactic acid bacteria and provided together as food material (par. [31]). A person with ordinary skill in the art before the effective filings date of the claimed invention would have added mushrooms fermented with these lactic acid bacteria to the composition being administered in the modified method and have reasonable expectation that gastric H. pylori infection would be successfully treated.
Regarding claim 8: Lu et al.’s teaching that fermented soybean extract inhibits H. pylori would have made it obvious to specifically add fermented soybeans, thereby fulfilling “wherein the soybean is fermented”.
Regarding claim 10: the modified method entails administering the nutritional food in plural successive unit servings spaced apart by a period of 1 hour to 3 days. In a working example (par. [0099]), Heo et al. teaches feeding humans with the nutritional food at a unit serving of 100 ml for a total of 400 ml per day. This teaching indicates that said nutritional food was administered orally 4x per day, thereby meeting “wherein the composition is administered orally at least once per day”.. 
Regarding claims 11-13: in another working example, Heo et al. teaches feeding the subjects with the nutritional food, followed by regular diet three time a day for six weeks (par. [0089]). Feeding corresponds to the limitation that “the composition is administered orally”, while administering said nutritional food followed by regular diet three times per day is equivalent to the composition being administered “before a meal” and/or “three times per day”. 
Regarding claims 14-16: a unit serving such as 100 ml satisfies the requirement that “the composition is administered in a volume between 50 ml and 300 ml”, “between 50 ml and 300 ml per dose”, and “between 50 and 100 ml per dose”, respectively.
Regarding claim 17: administering to a human is the same as “wherein the subject is a human”.
Regarding claim 18: the nutritional food being formulated as liquid or frozen yogurt, infants’ formula (dried powder), and buttermilk (a solution) (par. [0032]-[0033])  satisfy “wherein the composition is provided as either a solution, a dried powder, a tablet, or a capsule”.
Regarding claim 19: the modified method of treating disorders associated with H. pylori infection by administering to a human a nutritional food comprising B. amyloliquefaciens, L. acidophilus HY2177, L. casei HY2743, A. polytricha, and C. longa fulfills all the recited limitations as explained above (see rejection for claim 1). It should be noted that soybeans are edible seeds and therefore meets the limitation “seeds or fruit”. 

Claims 1-6, 8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2002/0037341 A) in view of Lu et al. (US 2002/0182274 A1), Maehara et al. (JP 2019064997 A; English translation), Kim et al. (KR 20040062000 A; English translation), Kwiecien et al. (International Journal of Molecular Sciences 2019, Vol. 20, pages 1-14), Checinska et al. (Annual Review of Food Science and Technology 2015, Vol. 6, pages 351-369), and Cutting et al. (US 2009/0175911 A1).
Heo et al., Lu et al., Maehara et al., Kim et al., and Kwiecien et al.’s teachings are set forth above and applied herein. These prior art are found to render claims 1-2, 4-6, 8, and 10-19 obvious.
The modified method is similar to the following claim:
Regarding claim 3: the B. amyloliquefaciens in the method of claim 1 is further defined as “a combination of endospores and vegetative cells”.
Heo et al., Lu et al., Maehara et al., Kim et al., and Kwiecien et al. do not teach B. amyloliquefaciens in both endospore and vegetative forms.
Nevertheless, Checinska et al. states that the genus Bacillus are Gram-positive bacteria that can exist as spores and vegetative cells (first par. and third par., page 352). Under environmental or nutritional stress, a signal for vegetative cells initiates a cascade of transcriptional factor syntheses, leading to asymmetrical division of the cells into two compartments and the release of the smaller compartment which eventually develops into a mature form (i.e., spore). When nutrients are available or certain non-physiological events occur, the spores germinate and initiate the outgrowth of vegetative cells (third par., page 354).
Bacillus spores and vegetative cells have been used together for various purposes. For example, Cutting et al. provides spores and vegetative cells of Bacillus like B. amyloliquefaciens for use in, or as, probiotics, food, food supplements, dyes, biosensors, and sources of carotenoid (par. [0001], [0046]-[0047], [0085]). One with ordinary skill in the art would have provided the B. amyloliquefaciens in the modified method’s nutritional food in the form of spores and vegetative cells and predict that said forms would still help inhibit H. pylori. 
Hence, claim 3 is obvious over Heo et al. in view of Lu et al., Maehara et al., Kim et al., Kwiecien et al., Checinska et al., and Cutting et al..

Claims 1-2, 4-8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2002/0037341 A) in view of Lu et al. (US 2002/0182274 A1), Maehara et al. (JP 2019064997 A; English translation), Kim et al. (KR 20040062000 A; English translation), Kwiecien et al. (International Journal of Molecular Sciences 2019, Vol. 20, pages 1-14), and Bringe et al. (US 2011/0136745 A1).
The teachings of Heo et al., Lu et al., Maehara et al., Kim et al., and Kwiecien et al. are described previously and applied herein. Heo et al., Lu et al., Maehara et al., Kim et al., and Kwiecien et al. render claims 1-2, 4-6, 8, and 10-19 obvious.
The modified method is comparable to the claim below:
Regarding claim 7: the soybean in the method of claim 1 is additionally stipulated to comprise “whole soybeans”.
The modified method differs from the instant claim in that it does not specifically involve using a composition comprising whole soybeans. 
Bringe et al., however, teaches that soybeans are associated with numerous health benefits involving additive and synergistic effects (par. [0049]), whereas purified components of soybeans may primarily affect one bioactivity and thus has limited impact on overall health (par. [0052]). Bioactive phenotypes related to health benefits imparted by soybeans include antioxidant and anti-inflammatory activities (par. [0012]). Moreover, whole soybean can be used as food or feed (par. [0093]). Since a whole soybean has multiple bioactivities beneficial to health due to several components, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further alter the modified method by incorporating whole soybeans instead of only one of its components (fermented soybean extract) to the nutritional food. Whole soybeans would serve not only as a carrier for other components but also provide nutrition. Such modification would advantageously provide more health benefits when administered to a subjected with gastric H. pylori infection. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Claim 7 is therefore obvious over Heo et al. in view of Lu et al., Maehara et al., Kim et al., Kwiecien et al., and Bringe et al..

Claims 1-2, 4-6, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2002/0037341 A) in view of Lu et al. (US 2002/0182274 A1), Maehara et al. (JP 2019064997 A; English translation), Kim et al. (KR 20040062000 A; English translation), Kwiecien et al. (International Journal of Molecular Sciences 2019, Vol. 20, pages 1-14), Kim et al. (II) (US 2017/0020161 A1), and Inoue et al. (JP 200133504; English translation)
Heo et al., Lu et al., Maehara et al., Kim et al., and Kwiecien et al.’s teachings are discussed above and applied herein. These prior art are found to render claims 1-2, 4-6, 8, and 10-19 obvious.
The modified method is comparable to the instant claim:
Regarding claim 9: the soybean in the method of claim 8 is further required to be “fermented by the Bacillus amyloliquefaciens”.
The modified method is different from the instant claim in that the soybean is not fermented by the recited bacteria. Lu et al. only teaches fermenting soybean extract with at least one lactic acid bacteria and optionally yeast.
Nonetheless, Kim et al. (II) teaches that B. amyloliquefaciens K2G can effectively ferment soybean meal (Abstract; par. [0011]). It generates protease with strong activity such that it inactivates polysaccharide anti-nutritional factors like trypsin inhibitor and hydrolyzes high-molecular weight soybean proteins into low-molecular weight proteins, thereby improving digestion and absorption of the fermented soybean meal (par. [0018], [0129], [0133]). In addition, B. amyloliquefaciens K2G has antimicrobial activity against pathogens (par. [0017]). A person with ordinary skill in the art before the effective filing date of the claimed invention would have replaced the modified method’s lactic acid bacteria with B. amyloliquefaciens K2G and predict that soybean would be successfully fermented based on Kim et al. II’s teachings. Obviousness is based on the rationale that simple substitution of one known element for another obtains predictable results. See MPEP § 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Furthermore, Inoue et al. shows that enzymatically hydrolyzed soybean protein has higher antibacterial activity against H. pyori compared to unhydrolyzed soybean protein (par. [0005]). It is also easy to digest and is therefore useful as a nutritional food or therapeutic food for gastritis, stomach ulcers, and duodenal ulcers (par. [0009], [0018]). To prepare the enzymatically hydrolyzed soybean protein, Inoue et al. teaches treating a soybean protein-containing material with a protease (par. [0007]). Given that B. amyloliquefaciens K2G produces protease with strong activity as shown by Kim et al. II, it can also be predicted that fermenting soybean with B. amyloliquefaciens K2G would yield a protease that breaks down soybean proteins. The resulting hydrolyzed soybean proteins are expected to contribute to the composition’s anti-H. pyori activity and help treat gastric disorders associated with H. pylori.
Hence, claim 9 is obvious over Heo et al. in view of Lu et al., Maehara et al., Kim et al., Kwiecien et al., Kim et al. (II), and Inoue et al..

Claims 1-2, 4-6, 8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2002/0037341 A) in view of Lu et al. (US 2002/0182274 A1), Maehara et al. (JP 2019064997 A; English translation), Kim et al. (KR 20040062000 A; English translation), Kwiecien et al. (International Journal of Molecular Sciences 2019, Vol. 20, pages 1-14), and Gomez et al. (Antioxidants 2014, Vol. 3, pages 439-454).
The teachings of Heo et al., Lu et al., Maehara et al., Kim et al., and Kwiecien et al. are described previously and applied herein. Claims 1-2, 4-6, 8, and 10-19 are found obvious over Heo et al., Lu et al., Maehara et al., Kim et al., and Kwiecien et al..
The modified method is comparable to the claims below:
Regarding claim 20: the seeds or fruit in the method of claim 19 is further specified to comprise “avocado”.
The modified method of Heo et al., Lu et al., Maehara et al., Kim et al., and Kwiecien et al. differs from the instant claim in that the composition does not contain avocado. 
Despite this, Gomez et al. teaches that the seeds of avocado (Persea americana) are rich in polyphenols with antioxidant and antimicrobial properties, including (+)-catechin, (-)-epicatechin, chlorogenic acid, and protocatechuic acid (Abstract; Introduction, fifth paragraph, page 440). Since avocado seed has antioxidant activity, a person with ordinary skill in the art would have replaced the fermented soybean with avocado seed and expect that the resulting nutritional food would still provide antioxidant and antimicrobial benefits. Simple substitution of one known element for another would have yielded nothing more than predictable results. Id.
Claim 20 is thus obvious over Heo et al. in view of Lu et al., Maehara et al., Kim et al., Kwiecien et al., and Gomez et al..

Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651